18. The social status of artists (vote)
- Report: Gibault
- Before the vote:
rapporteur. - (FR) Mr President, ladies and gentlemen, I should like to say that I have had great pleasure in drafting this report and that I am grateful to all my colleagues and all the shadow rapporteurs. This report was unanimously adopted by the Committee on Culture and Education on 7 May.
I am tabling two new amendments today that I devised with eminent colleagues who have been ministers of culture. I would emphasise the fact that the measures that they contain will be submitted to the Member States in their definitive version only when we have the results of a study that I request in my report and that will be entrusted to the Commission. In the light of the elements that will subsequently be communicated to us, we will have an opportunity to analyse together the advantages and disadvantages of these measures and to take the most appropriate decision.
I should like to say that I was very shocked when, yesterday, a lobbyist, whom I find pretentious, woke up - even though he had had my report for two months - and took the liberty of calling my colleagues to ask them to vote against these two amendments. I find this attitude unacceptable and I hope that all those who have supported me on the occasion of this report will not let themselves be influenced. As I see it, our honour as MEPs is at stake, and I hope that you will put your trust in the artist that I am and that you will support the two amendments that give hope to European artists.
(Applause)
Mr President, as someone who was not phoned by the lobbyist but is delighted to vote against these amendments, I was just wondering what the point was of having a Legal Service at all. The two amendments that my colleague is suggesting are well beyond the bounds of what this House can do: they are, indeed, ultra vires.
I am sure that under the Corbett reforms that we voted on in our previous term there was meant to be some sort of impact assessment and common sense applied to amendments that we are trying to pass through this House, which obviously has not happened in this case. For example, I believe there is a call for a European social security card in this report, which really should not be allowed through this House at this stage.